 


109 HR 1648 IH: To require Executive Order 12898 to remain in force until changed by law, to expand the definition of environmental justice, to direct each Federal agency to establish an Environmental Justice Office, and for other purposes.
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1648 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Hastings of Florida (for himself, Mr. Owens, Mrs. Christensen, Mr. Serrano, Ms. Jackson-Lee of Texas, Mr. McDermott, Mr. Nadler, Ms. Lee, Mr. Grijalva, Ms. Corrine Brown of Florida, Mr. Sanders, Mr. Honda, Mr. Menendez, Mr. Wexler, Mr. Rangel, Mr. Payne, Mr. Markey, Ms. DeGette, Mr. Doggett, Mr. Stark, Mr. Jackson of Illinois, Ms. Norton, Mr. Hinchey, Mr. Pallone, Mr. Kucinich, Mr. McGovern, Mrs. Jones of Ohio, Mr. Conyers, Ms. Solis, Ms. Wasserman Schultz, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require Executive Order 12898 to remain in force until changed by law, to expand the definition of environmental justice, to direct each Federal agency to establish an Environmental Justice Office, and for other purposes. 
 
 
1.Executive Order 12898The provisions of Executive Order 12898, dated February 11, 1994, pertaining to Federal actions to address environmental justice in minority populations and low-income populations, shall remain in force until changed by law. In carrying out such executive order, the provisions of this Act shall apply. 
2.Additional provisions relating to environmental justice 
(a)Definition of environmental justiceFor purposes of Executive Order 12898, environmental justice is the fair treatment and meaningful involvement of all people regardless of race, color, national origin, educational level, or income with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies. Environmental justice seeks to ensure that minority and low-income communities have adequate access to public information relating to human health and environmental planning, regulations, and enforcement. Environmental justice ensures that no population, especially the elderly and children, are forced to shoulder a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazard. 
(b)Identification and prioritization of environmental justice communitiesFor purposes of Executive Order 12898, criteria for defining an environmental justice community shall include demographic characteristics, such as percentages of minority and low-income residents within an area, as well as— 
(1) health vulnerabilities, such as cancer mortality and incidence rate, infant mortality, low birth weight, asthma, and childhood lead poisoning; and 
(2)environmental conditions, such as facility density and proximity to Corrective Action/Superfund Sites, Enforcement Data (percent and number of uninspected facilities, percent and number of unaddressed violations, average and total penalty and air nonattainment status), emissions, attainment status, indoor air issues, 305b stream data, fish advisories, beach closings, and truck traffic. 
(c)Establishment of Offices of Environmental JusticeFor purposes of Executive Order 12898, each of the following shall establish an Office of Environmental Justice: 
(1)Department of Defense. 
(2)Department of Justice. 
(3)Department of the Interior. 
(4)Department of Agriculture. 
(5)Department of Commerce. 
(6)Department of Labor. 
(7)Department of Health and Human Services. 
(8)Department of Housing and Urban Development. 
(9)Department of Transportation. 
(10)Department of Energy. 
(11)Department of Homeland Security 
(12)Environmental Protection Agency. 
(13)Office of Management and Budget. 
(14)Office of Science and Technology Policy. 
(15)Office of the Deputy Assistant to the President for Environmental Policy. 
(16)Office of the Assistant to the President for Domestic Policy. 
(17)National Economic Council. 
(18)Council of Economic Advisers. 
(19)Such other Government officials as the President may designate. 
(d)Integration of environmental justice policies in agency actionsFor purposes of the environmental justice strategies developed by agencies under Executive Order 12898, each agency shall integrate the strategy into the operation and mission of the agency and explicitly address compliance with this Act, including in the following activities: 
(1)Future rulemaking activities. 
(2)The development of any future guidance, environmental reviews (including NEPA, CAA, Federal Land Policy Act), regulation, or procedures for Federal agency programs, policies, or activities that affect human health or the environment. 
(e)Interagency Federal Working Group coordination and guidanceThe interagency Federal Working Group on Environmental Justice (in this section referred to as the Working Group) shall— 
(1)coordinate an integrated environmental justice training plan for the Federal agencies and offices listed in subsection (c); 
(2) formalize public participation efforts; 
(3) survey the Federal agencies and offices to determine what is effective and how to best facilitate outreach without duplicating efforts; 
(4) develop a strategy for allocating responsibilities and ensuring participation, even when faced with competing agency priorities; and 
(5) coordinate plans to communicate research results so reporting and outreach activities produce more useful and timely information.  
(f)Agency public participation efforts 
(1)Outreach effortsEach Federal agency listed in subsection (c) shall carry out and report outreach activities to the Working Group, including the following: 
(A)Respond directly to inquiries from the public and other stakeholders. 
(B)Maintain websites and listservers. 
(C)Produce and distribute hardcopy documents and multimedia products. 
(D)Conduct or sponsor briefings, lectures, and press conferences. 
(E)Testify before Congress or other government bodies. 
(F)Finance scholarships, fellowships, and internships. 
(G)Support museum exhibits and other public displays. 
(H)Sponsor, participate, or otherwise contribute to meetings attended by stakeholders. 
(I)Provide scientifically-sound content for K-12 education activities; and 
(J)fund outreach efforts managed outside the Federal Government. 
(2)StakeholdersTo ensure their active public participation and to provide input early in environmental decision-making, Federal agencies along with the Working Group shall develop ways to enhance partnerships and coordination with stakeholders, including affected communities, Federal, Tribal, State, and local governments, environmental organizations, nonprofit organizations, academic institutions (including Historically Black Colleges and Universities (HBCUs), Hispanic Serving Institutions (HSIs), and Tribal Colleges), and business and industry. 
(g)Community Technology Centers 
(1)In generalFederal agencies shall fund community technology centers to assist with technical assistance issues in the environmental justice area. 
(2)DescriptionIn this subsection, the term community technology center (CTC) refers to programs with the goal of providing at least 10 hours of open access a week for anyone in a community, especially youth and adults in low-income urban and rural communities, for purposes of providing technical assistance to communities experiencing issues of environmental hazards. 
(3)LocationA community technology center may be located in places such as libraries, community centers, schools, churches, social service agencies, low-income residential housing complexes, and Minority Academic Institutions (such as Historically Black Colleges and Universities, Hispanic Serving Institutions, and Tribal Colleges). 
(4)Activities of Community Technology CenterA community technology center funded under this section shall— 
(A)assist community members in becoming active participants in cleanup and environmental development activities; 
(B)provide independent and credible technical assistance to communities affected by hazardous waste contamination; 
(C)review and interpret technical documents and other materials; 
(D)sponsor workshops, short courses, and other learning experiences to explain basic science and environmental policy; 
(E)inform community members about existing technical assistance materials, such as publications, videos, and web sites; 
(F)offer training to community leaders in facilitation and conflict resolution among stakeholders; and 
(G)create technical assistance materials tailored to the identified needs of a community. 
 
